  8:19-cr-00027-LSC-MDN Doc # 54 Filed: 05/20/20 Page 1 of 2 - Page ID # 132



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR27

       vs.
                                                       MEMORANDUM AND ORDER
EARNEST D. WHEELER,

                      Defendant.


       This matter is before the Court on the Defendant’s letter, filed as a Motion for

Compassionate Release, ECF No. 50. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018). The Government opposes the Motion. See

Government’s Brief, ECF No. 52.

       In Section 603 of the First Step Act, congress amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

       The Defendant makes no allegation that he submitted any request for

compassionate release to the warden of his facility, and he has submitted no evidence of

his initiation of any administrative remedies.

       Accordingly,

       IT IS ORDERED:

       1.     The Defendant’s letter filed as a Motion for Compassionate Release, ECF
              No. 50, is denied;
8:19-cr-00027-LSC-MDN Doc # 54 Filed: 05/20/20 Page 2 of 2 - Page ID # 133




   2.    The Clerk will mail a copy of this Memorandum and Order to the
         Defendant at his last known address.


   Dated this 20th day of May 2020.
                                          BY THE COURT:
                                          s/Laurie Smith Camp
                                          Senior United States District Judge




                                      2
